Exhibit 10.3
 
SECURITY AGREEMENT
 
This SECURITY AGREEMENT (this “Security Agreement”), dated as of December 14,
2012, is made by TING INC., a Delaware corporation (the “Grantor”), in favor of
BANK OF MONTREAL, as lender (the “Secured Party”).


 
W I T N E S S E T H:
 
WHEREAS, the Grantor has duly authorized the execution, delivery and performance
of this Security Agreement;
 
NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged, the Grantor agrees with the Secured Party as
follows:


 
ARTICLE I

 
DEFINITIONS
 
Section 1.1.       Certain Terms.  The following terms (whether or not
underscored) when used in this Security Agreement, including its preamble and
recitals, shall have the following meanings (such definitions to be equally
applicable to the singular and plural forms thereof):
 
“Accounts” shall have the meaning assigned to it in Section 9-102(a)(2) of the
U.C.C.
 
“Business Day” means a day, other than a Saturday or Sunday, on which banks are
generally open for normal banking business in both Toronto, Ontario, and
Philadelphia, Pennsylvania.
 
“Secured Party” is defined in the preamble.
 
“Collateral” is defined in Section 2.1.
 
“Equipment” is defined in clause (a) of Section 2.1.
 
“Filings” shall mean the filing or recording of the Financing Statements
relating to the Collateral existing on the Effective Date, in the places
specified in Item A of Schedule 1 hereto.
 
“Financing Statements” shall mean the financing statements delivered to the
Secured Party by the Grantor on the date hereof for filing in the jurisdictions
listed in Item A of Schedule I hereto.
 
“General Intangibles” shall have the meaning assigned to it in Section 9-
102(a)(42) of the U.C.C.
 
“Goods” shall have the meaning assigned to it in Section 9-102(a)(44) of the
U.C.C.
 
 
 

--------------------------------------------------------------------------------

 
 
“Grantor” is defined in the preamble.
 
“Guaranty” means the guaranty dated on or about the date hereof provided by the
Grantor to the Secured Party in respect of all present and future obligations of
Tucows.com Co., a company organized under the laws of Nova Scotia, as amended,
supplemented, amended and restated or otherwise modified from time to time.
 
“Inventory” is defined in clause (a) of Section 2.1.
 
“Investment Property” shall have the meaning assigned to it in Section 9-
102(a)(49) of the U.C.C.
 
“Lien” means, any security interest, mortgage, pledge, hypothecation,
assignment, deposit, arrangement, encumbrance, lien (statutory or otherwise),
charge against or interest in property, or any filing or recording of any
instrument or document in respect of the foregoing, to secure payment of a debt
or performance of an obligation or other priority or preferential arrangement of
any kind or nature whatsoever.
 
“Receivables” is defined in clause (b) of Section 2.1.
 
“Related Contracts” is defined in clause (b) of Section 2.1.
 
“Security Agreement” is defined in the preamble.
 
“Secured Party” is defined in the preamble.
 
“Specified Assets” shall mean the following property and assets of the Grantor:
(1) Equipment constituting fixtures; (2) uncertificated securities; (3)
Collateral for which the perfection of Liens thereon requires filings in or
other actions under the laws of jurisdictions outside the United States of
America, any State, territory or dependency thereof or the District of Columbia;
(4) Receivables or Related Contracts on which the United States of America or
any department, agency or instrumentality thereof is the obligor, and property
or assets subject to any rights reserved in favor of the United States
government as required under law; and (5) goods included in Collateral received
by any Person for “sale or return” within the meaning of Section 2-326 of the
Uniform Commercial Code of the applicable jurisdiction, to the extent of claims
of creditors of such Person.
 
“Subsequent Filings”: any filings after the date hereof in any jurisdiction as
may be necessary under any requirement of law to perfect a Lien on the
Collateral in favor of the Secured Party.
 
“U.C.C.” means the Uniform Commercial Code as in effect in the State of
Delaware, as it may be amended from time to time.
 
Section 1.2.        U.C.C. Definitions.  Unless otherwise defined herein or the
context otherwise requires, terms for which meanings are provided in the U.C.C.
are used in this Security Agreement, including its preamble and recitals, with
such meanings.
 
 
 

--------------------------------------------------------------------------------

 
 
ARTICLE II
 
SECURITY INTEREST
 
Section 2.1.       Grant of Security. The Grantor hereby pledges to the Secured
Party, and hereby grants to the Secured Party, all of the Grantor's right, title
and interest in and to all personal and real property of the Grantor of whatever
type or description, wherever located, whether now or hereafter existing or
acquired by the Grantor, including, without limitation, the following (the
“Collateral”):
 
 
(a)
all Goods, including (i) all equipment in all of its forms of the Grantor,
wherever located, including all parts thereof and all accessions, additions,
attachments, improvements, substitutions and replacements thereto and therefor
(any and all of the foregoing being the “Equipment”) and (ii) all inventory all
of its forms of the Grantor, wherever located, including

 
 
(i)
all raw materials and work in process therefor, finished goods thereof, and
materials used or consumed in the manufacture or production thereof,

 
 
(ii)
all goods in which the Grantor has an interest in mass or a joint or other
interest or right of any kind (including goods in which the Grantor has an
interest or right as consignee), and

 
 
(iii)
all goods which are returned to or repossessed by the Grantor,

 
and all accessions thereto, products thereof and documents therefor (any and all
such inventory, materials, goods, accessions, products and documents being the
“Inventory”);
 
 
(b)
all Accounts (including health-care-insurance receivables), contracts, contract
rights, chattel paper (whether tangible or electronic), documents, instruments
and general intangibles (including payment intangibles and software), rental
agreement, or any part thereof, including, but not limited to Grantor's right to
receive, either directly or indirectly, from any person, any rents or other
payments due and payable under such agreements) of the Grantor, whether or not
arising out of or in connection with the sale or lease of goods or the rendering
of services, and all rights of the Grantor now or hereafter existing in and to
all security agreements, guaranties, leases and other contracts securing or
otherwise relating to any such accounts, contracts, contract rights, chattel
paper, documents, instruments and general intangibles (any and all such
accounts, contracts, contract rights, chattel paper, documents, instruments and
general intangibles being the “Receivables”, and any and all such security
agreements, guaranties, leases and other contracts being the “Related
Contracts”);

 
 
(c)
all books and records relating to, used or useful in connection with,
evidencing, embodying, incorporating or referring to, any of the foregoing in
this Section 2.1;

 
 
 

--------------------------------------------------------------------------------

 
 
 
(d)
all General Intangibles;

 
 
(e)
all Investment Property; and

 
 
(f)
all products, rents, issues, profits, returns, income and proceeds of and from
any and all of the foregoing Collateral (including proceeds which constitute
property of the types described in clauses (a), (b), (c), (d) and (e).

 
Notwithstanding anything herein to the contrary, the Collateral shall exclude
(i) the Grantor's rights under contracts and agreements which by their terms
prohibit the granting of a security interest therein or assignment thereof
(except to the extent such prohibitions are ineffective under Sections 9-406,
9-407, 9-408 and 9-409 of the U.C.C. or other applicable law) and (ii) Equipment
which is the subject of a capitalized lease or purchase money financing.
 
Section 2.2.       Security for Obligations.  The security interests granted
herein secure the payment of all present and future, direct and indirect,
contingent and absolute indebtedness, obligations and liabilities of the Grantor
to the Secured Party (collectively, the “Obligations”).  Without limiting the
generality of the foregoing, the Obligations shall include all present and
future obligations and liabilities of the Grantor to the Secured Party under or
in connection with the Guaranty and all other guaranties provided by the Grantor
to the Secured Party from time to time in respect of the obligations of others.
 
Section 2.3.       Continuing Security Interest; Transfer of Loan.  This
Security Agreement shall create a security interest in the Collateral and shall:
 
 
(a)
remain in full force and effect until expressly released in writing by the
Secured Party following the full and final payment and satisfaction of all
Obligations;

 
 
(b)
be binding upon the Grantor, its successors, transferees and assigns; and

 
 
(c)
inure, together with the rights and remedies of the Secured Party hereunder, to
the benefit of the Secured Party.

 
Without limiting the generality of the foregoing clause (c), the Secured Party
may assign or otherwise transfer (in whole or in part) its rights hereunder to
any other Person or entity, and such other Person or entity shall thereupon
become vested with all the rights and benefits in respect thereof granted to
Secured Party under this Security Agreement. Upon the sale, transfer or other
disposition of Collateral in the ordinary course of business (other than a sale
of all or substantially all of the Collateral), the security interest granted
herein shall automatically terminate with respect to such Collateral. Upon any
such termination, the Secured Party will, at the Grantor's sole expense, deliver
any Collateral (or portion thereof) to the extent held by the Secured Party
hereunder and to the extent the termination relates to such Collateral, and at
the Grantor's sole expense execute and deliver to the Grantor such documents as
the Grantor shall reasonably request to evidence termination of the security
interest hereunder relating to such Collateral.
 
 
 

--------------------------------------------------------------------------------

 
 
Section 2.4.       Grantor Remains Liable.  Anything herein to the contrary
notwithstanding:
 
 
(a)
the Grantor shall remain liable under the contracts and agreements included in
the Collateral to the extent set forth therein, and shall perform all of its
duties and obligations under such contracts and agreements to the same extent as
if this Security Agreement had not been executed, unless such performance is
excused by breach of the other party or parties thereto;

 
 
(b)
the exercise by the Secured Party of any of its rights hereunder shall not
release the Grantor from any of its duties or obligations under any such
contracts or agreements included in the Collateral;

 
 
(c)
the Secured Party shall have no obligation or liability under any such contracts
or agreements included in the Collateral by reason of this Security Agreement,
nor shall the Secured Party be obligated to perform any of the obligations or
duties of the Grantor thereunder or to take any action to collect or enforce any
claim for payment assigned hereunder, nor shall the Secured Party have any
obligation to preserve rights against prior parties with respect to any part of
the Collateral; and

 
 
(d)
except for reasonable care of any Collateral in its possession and the
accounting for moneys actually received by it hereunder, the Secured Party shall
have no duty as to any Collateral or responsibility for (a) ascertaining or
taking action with respect to calls, conversions, exchanges, maturities, tenders
or other matters relative to any Collateral, whether or not the Secured Party
has or is deemed to have knowledge of such matters, (b) taking any necessary
steps to preserve rights against prior parties or any other rights pertaining to
any Collateral or (c) exercising any rights to close out any option or
exercising any put option relative to any Collateral, whether or not the Secured
Party has or is deemed to have knowledge of it and regardless of any expiration
or termination date.



 
ARTICLE III
 
REPRESENTATIONS AND WARRANTIES
 
Section 3.1.       Representations and Warranties.  The Grantor represents and
warrants unto the Secured Party as set forth in this Article.
 
Section 3.1.1      Location of Collateral, etc.  The place(s) of business and
chief executive office of the Grantor and the office(s) where the Grantor keeps
its records concerning the Receivables, are located at the addresses as set
forth in Item A of Schedule I hereto, and at such other locations as are
notified to the Secured Party pursuant to clause (a) of Section 4.1.2.
 
 
 

--------------------------------------------------------------------------------

 
 
Section 3.1.2     Validity, etc.
 
 
(a)
This Security Agreement is effective to create, as collateral security for the
Obligations of the Grantor, valid and enforceable Liens on the Collateral in
favor of the Secured Party, except as enforceability may be affected by
bankruptcy, insolvency, fraudulent conveyance, reorganization, moratorium and
other similar laws relating to or affecting creditor's rights generally, general
equitable principles (whether considered in a proceeding in equity or at law)
and an implied covenant of good faith and fair dealing.

 
 
(b)
Except with regard to Liens (if any) on Specified Assets, upon the completion of
the Filings (with respect to Collateral existing on the Effective Date) and
Subsequent Filings (with respect to Collateral acquired following the Effective
Date for which the Filings are not effective to perfect the Lien on such
after-acquired Collateral), the Liens created pursuant to this Security
Agreement will constitute valid Liens on and (to the extent provided herein)
perfected security interests in the Collateral in favor of the Secured Party,
and will be prior to all other Liens of all other Persons, except (i) to the
extent that the recording of an assignment or other transfer of title to the
Secured Party, or the recording of other applicable documents in the United
States Patent and Trademark Office or United States Copyright Office may be
necessary for perfection or enforceability, and (ii) as enforceability may be
limited by applicable bankruptcy, insolvency, reorganization, moratorium or
similar laws affecting the enforcement of creditors' rights generally and by
general equitable principles (whether enforcement is sought by proceedings in
equity or at law) or by an implied covenant of good faith and fair dealing.
Notwithstanding the foregoing, the representation set forth above shall be
deemed true and correct for all purposes so long as the Grantor has complied
with its covenants set forth under Section 4.1.1, clause (a) of Section 4.1.2,
and Section 4.1.4 of this Security Agreement, including the delivery to the
Secured Party of executed financing statements for Subsequent Filings, whether
or not the Secured Party has caused such financing statements to be filed in the
applicable filing offices. To the extent permitted at any time by the U.C.C.,
the Grantor hereby irrevocably authorizes the Secured Party to supplement this
Security Agreement with a more itemized list of Collateral and complete and file
on behalf of the Grantor U.C.C. Financing Statements or similar documents
necessary in the good faith judgment of the Secured Party to perfect the
security interests purported to be created hereby.

 
 
 

--------------------------------------------------------------------------------

 
 
ARTICLE IV
 
COVENANTS
 
Section 4.1.       Certain Covenants.  The Grantor covenants and agrees that, so
long as any portion of the Obligations shall remain unpaid, the Grantor will
perform the obligations set forth in this Article IV.
 
Section 4.1.1     As to Equipment and Inventory.  The Grantor hereby agrees that
it shall keep all Equipment and Inventory (except for the obsolete Equipment and
Inventory sold or otherwise disposed of, Inventory in transit, Equipment sent to
third parties for repair and mobile items) at the places therefor specified in
Section 3.1.1 or at such other places in a jurisdiction where all
representations and warranties set forth in Article III (including Section
3.1.3) shall be true and correct.
 
Section 4.1.2      As to Receivables.
 
 
(a)
The Grantor shall give the Secured Party a supplement to Schedule I at the end
of each quarter, which shall set forth any changes as of such date to the
information set forth in Section 3.1.1, clause (b) of Section 4.1.2 or Schedule
I. The Grantor shall be entitled to deliver such a supplement at other times in
addition to the times set forth in the preceding sentence.

 
 
(b)
The Grantor shall keep its place(s) of business and chief executive office and
the office(s) where it keeps its records concerning the Receivables located at
the addresses set forth in Item B of Schedule I hereto, and shall not change its
legal name after the date hereof except upon 30 days' prior written notice to
the Secured Party.

 
Section 4.1.3       Further Assurances, etc.  The Grantor agrees that, from time
to time at its own expense, the Grantor will promptly execute and deliver all
further instruments and documents, and take all further action, that may be
necessary or that the Secured Party may reasonably request, in order to perfect,
preserve and protect any security interest granted or purported to be granted
hereby in Collateral located in the United States or to enable the Secured Party
to exercise and enforce its rights and remedies hereunder with respect to any
Collateral.
 
 
(a)
With respect to the foregoing and the grant of the security interest hereunder,
the Grantor hereby authorizes the Secured Party to file one or more financing or
continuation statements, and amendments thereto, relative to all or any part of
the Collateral without the signature of the Grantor where permitted by law. A
carbon, photographic or other reproduction of this Security Agreement or any
financing statement covering the Collateral or any part thereof shall be
sufficient as a financing statement where permitted by law.

 
 
(b)
The Secured Party may at any time and from time to time file financing
statements and amendments thereto that describe the Collateral as all assets of
any Grantor or words of similar effect and which contain any other information
required by Part 5 of Article 9 of the U.C.C. for the sufficiency or filing
office acceptance of any financing statement or amendment, including whether the
Grantor is an organization, the type of organization and any organization
identification number issued to the Grantor. The Grantor agrees to furnish such
information to the Secured Party promptly upon request therefor.

 
 
 

--------------------------------------------------------------------------------

 
 
ARTICLE V
 
THE SECURED PARTY
 
Section 5.1.       Secured Party Appointed Attorney-in-Fact.  The Grantor hereby
irrevocably appoints the Secured Party the Grantor's attorney-in-fact, with full
authority in the place and stead of the Grantor and in the name of the Grantor
or otherwise, from time to time in the Secured Party's discretion following a
demand for payment of the Obligations hereunder and notice to the Grantor, to
take any action and to execute any instrument which the Secured Party may deem
necessary or advisable to accomplish the purposes of this Security Agreement,
including, without limitation:
 
 
(a)
to ask, demand, collect, sue for, recover, compromise, receive and give
acquittance and receipts for moneys due and to become due under or in respect of
any of the Collateral;

 
 
(b)
to receive, endorse, and collect any drafts or other instruments, documents in
connection with clause (a) above; and

 
 
(c)
to file any claims or take any action or institute any proceedings which the
Secured Party may deem necessary or desirable for the collection of any of the
Collateral or otherwise to enforce the rights of the Secured Party with respect
to any of the Collateral.

 
The Grantor hereby acknowledges, consents and agrees that the power of attorney
granted pursuant to this Section is irrevocable and coupled with an interest;
provided, however, that the foregoing power of attorney shall terminate when
expressly released in writing by the Secured Party following the full and final
payment and satisfaction of all Obligations.
 
Section 5.2.       Secured Party May Perform.  If the Grantor fails to perform
any of its obligations contained herein, the Secured Party may itself perform,
or cause performance of, such obligations, and the expenses of the Secured Party
incurred in connection therewith shall be payable by the Grantor pursuant to
Section 6.2.  The Secured Party agrees to provide 30 days’ written notice to the
Grantor before performing any such obligations of the Grantor, unless the
Secured Party reasonably believes that such performance is necessary or
desirable for the preservation or protection of the Collateral in which event no
such notice shall be required.
 
Section 5.3.       Secured Party Has No Duty.  In addition to, and not in
limitation of, Section 2.4, the powers conferred on the Secured Party hereunder
are solely to protect its interest in the Collateral and shall not impose any
duty on it to exercise any such powers. Except for reasonable care of any
Collateral in its possession and the accounting for moneys actually received by
it hereunder, the Secured Party shall have no duty as to any Collateral or as to
the taking of any necessary steps to preserve rights against prior parties or
any other rights pertaining to any Collateral.
 
 
 

--------------------------------------------------------------------------------

 
 
Section 5.4.       Reasonable Care.  The Secured Party is required to exercise
reasonable care in the custody and preservation of any of the Collateral in its
possession; provided, however, that the Secured Party shall be deemed to have
exercised reasonable care in the custody and preservation of any of the
Collateral, if it takes such action for that purpose as the Grantor reasonably
requests in writing at times other than upon a demand for repayment of all the
Obligations, but failure of the Secured Party to comply with any such request at
any time shall not in itself be deemed a failure to exercise reasonable care. In
no event shall the Secured Party have any obligation to preserve rights against
prior parties with respect to any of the Collateral.


 
ARTICLE VI
 
REMEDIES
 
Section 6.1.       Certain Remedies.  If a demand for repayment of all of the
Obligations has been made, and such payment has not been made:
 
 
(a)
The Secured Party may exercise in respect of the Collateral, in addition to
other rights and remedies provided for herein or otherwise available to it, all
the rights and remedies of a secured party on default under the U.C.C. (whether
or not the U.C.C. applies to the affected Collateral) and also may:

 
 
(i)
require the Grantor to, and the Grantor hereby agrees that it will, at its
expense and upon request of the Secured Party forthwith, assemble all or part of
the Collateral as directed by the Secured Party and make it available to the
Secured Party at a place to be designated by the Secured Party which is
reasonably convenient to both parties; and

 
 
(ii)
without notice except as specified below, sell the Collateral or any part
thereof in one or more parcels at public or private sale, at any of the Secured
Party's offices or elsewhere, for cash, on credit or for future delivery, and
upon such other terms as the Secured Party may deem commercially reasonable. The
Grantor agrees that, to the extent notice of sale shall be required by law, at
least ten days' prior notice to the Grantor of the time and place of any public
sale or the time after which any private sale is to be made shall constitute
reasonable notification. The Secured Party shall not be obligated to make any
sale of Collateral regardless of notice of sale having been given. The Secured
Party may adjourn any public or private sale from time to time by announcement
at the time and place fixed therefor, and such sale may, without further notice,
be made at the time and place to which it was so adjourned.

 
 
(b)
All cash proceeds received by the Secured Party in respect of any sale of,
collection from or other realization upon all or any part of the Collateral may,
in the discretion of the Secured Party, be held by the Secured Party as
collateral for, and/or then or at any time thereafter applied against, all or
any part of the Obligations as follows: (i) first, to the reasonable
out-of-pocket costs and expenses of the Secured Party in connection with the
retaking, holding, preparing for sale, selling or other disposition of the
Collateral, including, without limitation, all court costs and the reasonable
fees and expenses of its agents and legal counsel; (ii) second, to the payment
in full of the Obligations; and (ii) third, to the Grantor, or its successors
and assigns, or whomever may be lawfully entitled to receive the same, of any
surplus then remaining.

 
 
 

--------------------------------------------------------------------------------

 
 
Section 6.2.       Indemnity and Expenses.
 
 
(a)
The Grantor agrees to indemnify the Secured Party from and against any and all
claims, losses and liabilities arising out of or resulting from this Security
Agreement (including, without limitation, enforcement of this Security
Agreement), except claims, losses or liabilities resulting from the Secured
Party's gross negligence, bad faith or willful misconduct.

 
 
(b)
The Grantor will upon demand pay to the Secured Party the amount of any and all
reasonable expenses, including the reasonable fees and disbursements of its
counsel (but not more than one firm and all local or special expert counsel, if
any, who may be retained by counsel to the Secured Party) and of any experts and
agents, which the Secured Party may incur in connection with:

 
 
(i)
the administration of this Security Agreement;

 
 
(ii)
the custody, preservation, use or operation of, or the sale of, collection from,
or other realization upon, any of the Collateral;

 
 
(iii)
the exercise or enforcement of any of the rights of the Secured Party hereunder;
or

 
 
(iv)
the failure by the Grantor to perform or observe any of the provisions hereof.



 
ARTICLE VII
 
MISCELLANEOUS PROVISIONS
 
Section 7.1.       Amendments; etc.  No amendment to or waiver of any provision
of this Security Agreement nor consent to any departure by the Grantor herefrom,
shall in any event be effective unless the same shall be in writing and signed
by the Secured Party and then such waiver or consent shall be effective only in
the specific instance and for the specific purpose for which given.
 
Section 7.2.       Addresses for Notices.  Without prejudice to any other method
of giving notice, all communications provided for or permitted hereunder shall
be in writing and delivered to the addressee by prepaid private courier or sent
by facsimile to the address of the addressee as follows:
 
 
 

--------------------------------------------------------------------------------

 


to the Grantor:


96 Mowat Avenue.
Toronto, Ontario
M6k 3M1
Attention: President
Fax no.: (416) 531-1257


to the Bank:


Bank of Montreal
Corporate Finance
11th Floor, First Canadian Place
Toronto, Ontario
M5X 1A1
Attention: Vice-President
Fax no. (416) 864-6534
 
Any communication transmitted by prepaid private courier shall be deemed to have
been validly and effectively given or delivered on the Business Day after which
it is submitted for delivery. Any communication transmitted by facsimile shall
be deemed to have been validly and effectively given or delivered on the day on
which it is transmitted, if transmitted on a Business Day on or before 5:00 p.m.
(local time of the intended recipient), and otherwise on the next following
Business Day. A party may change its address for service by notice given in the
foregoing manner.
 
Section 7.3.       Section Captions.  Section captions used in this Security
Agreement are for convenience of reference only, and shall not affect the
construction of this Security Agreement.
 
Section 7.4.       Severability.  Wherever possible each provision of this
Security Agreement shall be interpreted in such manner as to be effective and
valid under applicable law, but if any provision of this Security Agreement
shall be prohibited by or invalid under such law, such provision shall be
ineffective to the extent of such prohibition or invalidity, without
invalidating the remainder of such provision or the remaining provisions of this
Security Agreement.
 
Section 7.5.       Governing Law, Entire Agreement, etc.  THIS SECURITY
AGREEMENT SHALL BE GOVERNED BY AND CONSTRUED IN ACCORDANCE WITH THE LAWS OF THE
COMMONWEALTH OF PENNSYLVANIA, EXCEPT TO THE EXTENT THAT THE VALIDITY OR
PERFECTION OF THE SECURITY INTEREST HEREUNDER, OR REMEDIES HEREUNDER, IN RESPECT
OF ANY PARTICULAR COLLATERAL ARE GOVERNED BY THE LAWS OF A JURISDICTION OTHER
THAN THE COMMONWEALTH OF PENNSYLVANIA. THIS SECURITY AGREEMENT AND THE OTHER
LOAN DOCUMENTS CONSTITUTE THE ENTIRE UNDERSTANDING AMONG THE PARTIES HERETO WITH
RESPECT TO THE SUBJECT MATTER HEREOF AND SUPERSEDE ANY PRIOR AGREEMENTS, WRITTEN
OR ORAL, WITH RESPECT THERETO.
 
Section 7.6.       Counterparts; etc. This Security Agreement may be executed by
the parties hereto in any number of counterparts, each of which shall be deemed
an original and all of which shall constitute together but one and the same
agreement. This Agreement may be executed by facsimile or pdf, and any signature
contained hereon by facsimile or pdf shall be deemed to be equivalent to an
original signature for all purposes.
 
 
 

--------------------------------------------------------------------------------

 
 
IN WITNESS WHEREOF, the Grantor has caused this Security Agreement to be duly
executed and delivered by its officer thereunto duly authorized as of the date
first above written.
 

 
TING INC.
                 
By:
/s/ Michael Cooperman      
Name:  Michael Cooperman
     
Title:  Secretary and Treasurer
         


 
BANK OF MONTREAL
                 
By:
/s/ Kerry O’Neill          
Name:  Kerry O’Neill
     
Title:  Managing Director
         

 
 
 

--------------------------------------------------------------------------------

 
 
Schedule I
 
Locations
 
Item A:  Place(s) of Business and Chief Executive Office; Location of Books and
Records; Filing office(s)
 
1.
Filing office: Delaware

 
2.
Chief Executive Office: 96 Mowat Ave., Toronto, Ontario M6K 3M1

 
3.
Location of Books and Records and other Place of Business: 96 Mowat Ave.,
Toronto, Ontario M6K 3M1